Title: From George Washington to George Clinton, 2 November 1783
From: Washington, George
To: Clinton, George


                  
                     Dear Sir
                     Rocky hill 2nd Novr 1783
                  
                  Your Excellency’s favor of the 14th of October reached me in a few days, and was replied to by the Post before the last, by some neglect however, the letter was left out of the Mail and remained in the Post Office until the Evening before the last Post should have gone, when it was, with all the Eastern Mail, stolen from thence; nor can I now send you a Copy, for all the Copies of my letters, both public and Private, to that day, met the same fate being inclosed to Colonel Varick to record.
                  I had by the same Post, and before I received your Excellency’s Letter, directed Genl Knox to confer with you and have every necessary arrangement made to take possession of New York the moment the British should evacuate it—This I did in consequence of Sir Guy Carleton’s informing me verbally thro’ Mr Parker that he expected to evacuate the City by the 20th of this Month, and that when the Transports which were gone to Nova Scotia returned, he should be able to fix the day.  Receiving your Letter after I had written this to General Knox, I added a Postcript to his Letter desiring the Troops which might move down might be put under your Command.
                  My Letter to your Excellency gave all this information, and assured you of my compliance with your request in sending you by Express the first notice I should receive of Sir Guy’s intention to leave the City.
                  I now do myself the honor to inclose you an Extract of a Letter from Colo. Ogden (formerly of the Jersey line) to me, which assures us of the Definitive Treaty being signed the 3d September last so that we may momently expect its arrival.  With every Sentiment of respect and esteem I have the honor to be Dear Sir Your Excellency’s Most Obedt and humble Servant
                  
                     Go: Washington
                  
               